Citation Nr: 0700648	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  03-27 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for residuals of a 
stroke, to include as secondary to Agent Orange exposure.

3.  Entitlement to service connection for a prostate 
disability, to include as secondary to Agent Orange exposure.

4.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to Agent Orange exposure.

REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Los Angeles, California Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent, 
denied the benefit sought on appeal.  (The veteran 
subsequently moved to New Jersey and his case was transferred 
to the RO in Newark, New Jersey.)


FINDINGS OF FACT

1.  The veteran is not shown to have served in the Republic 
of Vietnam during service and he is not been shown to have 
been exposed to Agent Orange during his service in Korea.

2.  There is no medical or scientific evidence linking the 
veteran's diabetes, residuals of a stroke, and peripheral 
neuropathy to service or to claimed in-service Agent Orange 
exposure.  

3.  The medical evidence fails to show that the veteran 
currently has a prostate disorder and any prostate disorder 
that may be present is not shown to be causally or 
etiologically related to service or to claimed in-service 
Agent Orange exposure.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).

2.  Residuals of a stroke were not incurred or aggravated 
during active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).

3.  A prostate disorder was not incurred or aggravated during 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§1110, 1113, 1116, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2006).

4.  Peripheral neuropathy was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in November 2001.  While this notice does 
not provide any information concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's denial of 
service connection, the veteran is not prejudiced by the 
failure to provide him that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case, and been informed of the evidence considered, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claims.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

The veteran asserts that he is entitled to service connection 
for diabetes mellitus, residuals of a stroke, a prostate 
disorder, and peripheral neuropathy, to include as secondary 
to Agent Orange exposure.  Applicable law provides that 
service connection will be granted if it is shown that a 
veteran suffers from a disability resulting from an injury 
suffered or a disease contracted in the line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in the active military, naval 
or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for certain chronic 
diseases, such as diabetes mellitus, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. § 3.307, 3.309.  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence or in certain 
circumstances, lay testimony of an in-service incurrence or 
aggravation of injury or disease, and (3) medical evidence of 
a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Furthermore, the law provides that the veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  If the veteran was exposed to an herbicide 
agent during service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there was no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied; chloracne or other acneform disease consistent 
with chloracne, Type II diabetes (also known as Type II 
diabetes colitis or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutaneous tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchitis, 
laryngitis or trachea) and soft tissue sarcomas, other than 
osteosarcoma, chondrosarcoma Kaposi's sarcoma, or 
mesothelioma.  38 C.F.R. § 3.309(e).  However, as indicated 
above, notwithstanding the foregoing, regulations provide 
that service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  Combee v. Brown, 34  F. 
3d. 1039 (Fed. Cir. 1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Turning to the merits of the veteran's claims, the Board 
initially notes that a review of the record fails to show 
that the veteran has a current prostate disorder.  A service 
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Thus, service connection for a prostate disorder is not 
warranted in the absence of a present disability.

With respect to the other claimed disorders, the veteran's 
service medical records contain no evidence of complaints, 
treatment or diagnosis of diabetes mellitus, a stroke, or 
peripheral neuropathy.  Medical evidence of record does 
confirm current diagnoses of diabetes mellitus, residuals of 
a stroke, and peripheral neuropathy, thereby satisfying the 
first element of the veteran's service connection claims.  
Significantly, these disorders were first diagnosed many 
years following the veteran's separation from service.

The veteran's primary contention is that he was exposed to 
Agent Orange while serving in Korea (see April 2002 Notice of 
Disagreement).  Service personnel records confirm that the 
veteran had Korean Service beginning in April 1967.  
Nevertheless, the objective evidence of record fails to show 
that the veteran was exposed to Agent Orange while serving in 
Korea.  The Department of Defense only acknowledges the use 
of herbicides for specific units that served in areas along 
the DMZ in Korea between April 1968 and July 1969.  See e.g., 
VHA Directive 2000-027 (September 5, 2000).  The veteran's 
service personnel records indicate that the veteran was 
discharged from the service in January 1968, approximately 
three months prior to the time period when Agent Orange was 
used in Korea.  The record also fails to show that the 
veteran was otherwise exposed to Agent Orange in Korea.  
Consequently, the Board concludes that the veteran was not 
exposed to Agent Orange during his service in Korea, and 
service connection for diabetes, residuals of a stroke, and 
peripheral neuropathy is not warranted on such basis.  

Nevertheless, the Board acknowledges that "Service in the 
Republic of Vietnam" entitles a veteran to a presumption of 
Agent Orange exposure.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a).  The veteran has also 
contended that he was briefly in Vietnam while in transit to 
Korea.

As noted above, the veteran has been diagnosed with diabetes 
mellitus and peripheral neuropathy, both of which are 
diseases presumptively associated with herbicide-exposed 
veterans pursuant to 38 C.F.R. § 3.309.  Exposure to 
herbicides, however, is presumed for a veteran who had the 
requisite service in the Republic of Vietnam.  On review, he 
veteran's DD Form 214 does not reflect that he had Vietnam 
service, nor was he awarded or authorized to wear a Vietnam 
Service Medal.  In the absence of Vietnam service or some 
evidence of the veteran's presence in Vietnam, presumptive 
service connection for diabetes mellitus and peripheral 
neuropathy, secondary to Agent Orange exposure in Vietnam, is 
not warranted.

The Board also finds that service connection is not warranted 
for residuals of a stroke, secondary to Agent Orange 
exposure, because such disability is not recognized by the 
Secretary as warranting a presumption of service connection.  
38 C.F.R. § 3.309(e).  There is also no evidence otherwise 
linking the veteran's stroke residuals to claimed Agent 
Orange exposure.

The Board acknowledges that the Agent Orange presumption is 
not the sole method for showing causation and that the 
veteran is not precluded from establishing service connection 
with proof of direct causation.  See Combee, supra.  However, 
the veteran has not submitted any medical evidence which 
suggests or demonstrates that any of his claimed disorders 
were in any way related to service or to the Agent Orange the 
veteran claims he was exposed to during service.  

Thus, given that the veteran is not presumed to have been 
exposed to Agent Orange based on service in Vietnam and he 
did not serve in Korea during the time period the Department 
of Defense has indicated that Agent Orange was used, and he 
has not otherwise shown that he was exposed to Agent Orange 
in service, he is not entitled to service connection for 
diabetes, residuals of a stroke, and peripheral neuropathy 
based on exposure to Agent Orange.  In addition, since the 
claimed disorders were not manifested during service, or for 
many years thereafter, and there is no medical evidence 
relating the disorders to service, service connection is not 
warranted.  Further, as noted above, in the absence of a 
current prostate disorder, service connection for such a 
disorder is not warranted.

The Board acknowledges the veteran's contentions to the 
effect that he has a prostate disability secondary to Agent 
Orange exposure, and that his current diabetes, peripheral 
neuropathy, and residuals of a stroke are related to his 
period of service.  However, his opinions as to medical 
matters are without probative value because he, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Given the evidence against the claim, for the Board 
to conclude that the veteran's disorders had its origin 
during service or are related to Agent Orange exposure in 
these circumstances would be speculation, and the law 
provides that service connection may not be based on resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

The veteran was advised of the need to submit medical 
evidence demonstrating the presence of current disorders and 
evidence of a nexus between a current disorders and service 
by way of the November 2001 letter from the RO to him, but he 
has failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised of the need to submit medical 
evidence of current disorders and of  a relationship between 
current disorders and an injury, disease or event in service.  
Accordingly, the Board concludes that service connection for 
diabetes mellitus, residuals of a stroke, a prostate 
disorder, and peripheral neuropathy, to include as secondary 
to Agent Orange exposure is not established.  


ORDER

Service connection for diabetes mellitus, to include as 
secondary to Agent Orange exposure, is denied.

Service connection for residuals of a stroke, to include as 
secondary to Agent Orange exposure, is denied.

Service connection for a prostate disability, to include as 
secondary to Agent Orange exposure, is denied.

Service connection for peripheral neuropathy, to include as 
secondary to Agent Orange exposure, is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


